Name: Commission Regulation (EC) No 1447/94 of 23 June 1994 authorizing certain intervention agencies to put up for sale by tender 500 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/10 Official Journal of the European Communities 24. 6. 94 COMMISSION REGULATION (EC) No 1447/94 of 23 June 1994 authorizing certain intervention agencies to put up for sale by tender 500 000 tonnes of common wheat for export in the form of flour Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 500 000 tonnes of common wheat in accordance with Article 4 of Regulation (EEC) No 2131 /93, as follows : (tonnes) Belgium 25 000 Denmark 5 000 Germany (*) 1 50 000 France 0 320 000 o Of which a part is stocked in the Benelux. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1972 on the common organization of the market in cereals ('), as amended by Commision Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by invitation agencies ; Whereas the Community cereal year begins on 1 July ; whereas, however, in the north of the Community the common wheat harvest is not available until August ; whereas, as a result, millers working for export in the Community suffer from supply problems ; whereas, there ­ fore, provision should be made for supplies to the latter in the period from 1 July to 15 August from intervention stocks at terms competitive with the market prices for the new harvest ; Whereas a conversion rate should be set to determine the quantity of flour to be exported on the basis of the common wheat used ; Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formali ­ ties to avoid any disturbance of the market ; Whereas the Member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Whereas, Commission Regulation (EEC) No 2220/85 (*), as amended by Regulation (EC) No 3403/93 (6), lays down common detailed rules for the application of the system of securities for agricultural products ; Article 2 1 . The invitation to tender shall be open from 1 July to 15 August 1994. 2. A quantity of common wheat flour for human consumption equal to the quantity of common wheat awarded divided by the coefficient referred to in Article 5 must be exported to third countries. Tenders shall be valid only if they :  are accompanied by an application for an export licence for common wheat flour having an ash content of 0 to 600 mg per 100 g with an application for advance fixing of the refund set for the relevant quality,  are accompanied by evidence that the tenderer has lodged a security of ECU 5 per tonne,  are accompanied by a written undertaking from the tenderer to lodge, at the latest on payment of the goods, a security covering any difference between the price provided for in Article 5 (3) of Regulation (EEC) No 2131 /93 and that indicated in the tender. ( ») OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 205, 3. 8 . 1985, p. 5 . ¥) OJ No L 310, 14. 12. 1993, p. 4. Article 3 The minimum sales price shall be ECU 107 per tonne. 24. 6. 94 Official Journal of the European Communities No L 157/11 Article 4 1 . The customs export formalities for the quantity of flour equivalent to that obtained from cereals must be completed within 30 days following the date of the award and not later than 31 August 1994. 2. Export licences issued under this invitation to tender must bear the following entry in Section 22 : 'Invitation to tender issued by Regulation (EC) No 1447/94  Tender from Article 5 2. The securities referred to in the third indent of the second subparagraph of Article 2 (2) shall be released for the corresponding quantities of flour for which evidence of export has been furnished. 3 . The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down for the common wheat flour under the export licence referred to in Article 4. Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 7 The intervention agencies concerned shall take all neces ­ sary steps to ensure compliance with the provisions of this Regulation. They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of progress of the invitation to tender. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. For the determination of the quantity of flour to be exported, the quantity of common wheat awarded shall be divided by a coefficient of 1,37. Article 6 1 . The securities referred to in the second indent of the second subparagraph of Article 2 (2) shall be released :  for the quantities for which the tender has not been accepted, or  in all other cases, in accordance with Title V of Regu ­ lation (EEC) No 2220/85. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1994. For the Commission Rene STEICHEN Member of the Commission